 Case 1:20-cv-01386-BMC Document 16 Filed 03/23/21 Page 1 of 5 PageID #: 711




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------    X
                                                               :
 ROSALYN TYIESHA SMITH,                                        :   MEMORANDUM DECISION
                                                               :   AND ORDER
                                       Plaintiff,              :
                                                               :   20-cv-1386 (BMC)
                        - against -                            :
                                                               :
                                                               :
 COMMISSIONER OF SOCIAL SECURITY,                              :
                                                               :
                                      Defendant.               :
                                                               :
 -----------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff seeks review of the decision of the Commissioner of Social Security, following a

hearing before an Administrative Law Judge, that she is not disabled as defined in the Social

Security Act and its regulations for the purpose of receiving disability insurance benefits and

supplemental security income. The ALJ found that plaintiff has severe physical impairments of

tendinosis in her right knee and internal derangement of her right ankle. The ALJ also found that

plaintiff has severe mental impairments of major depressive disorder and generalized anxiety

disorder.

        However, notwithstanding these severe impairments, the ALJ further found that plaintiff

has the residual functional capacity to perform sedentary work with restrictions. The restrictions

fell into two groups. The first was to accommodate her musculoskeletal accommodations –

climbing ramps and stairs only occasionally; never climbing ladders, ropes, or scaffolds; using a

cane; and stooping, crouching, and crawling only occasionally. The second was to accommodate

her anxiety and depression – performing simple, routine, and repetitive tasks but not at a

production rate pace; performing only simple work-related decisions; and interacting with
 Case 1:20-cv-01386-BMC Document 16 Filed 03/23/21 Page 2 of 5 PageID #: 712




supervisors, coworkers, and the public only occasionally. Since a vocational expert testified that

there are jobs in the national economy that plaintiff could perform with these restrictions, the

ALJ held that plaintiff was not disabled.

       Plaintiff raises two points of error, one applicable to her mental health impairments and

one related to her musculoskeletal impairments.

I.     Mental Health Impairments

       First, plaintiff argues that if the ALJ was going to give the opinion of the consulting

psychologist, Dr. John Nikkah, “significant weight” – as the ALJ said she did – then the ALJ

also had to accept Dr. Nikkah’s assessment that plaintiff had moderate limitations in her ability

to maintain a regular schedule. Instead of accepting that assessment, plaintiff argues, the ALJ

not only failed to provide for plaintiff’s moderate limitation in maintaining a schedule, but

disregarded it entirely.

       I do not agree. The vocational expert testified that an individual who would miss more

than two days of work per month would not be able to maintain employment. The question

before the ALJ, therefore, was whether the moderate scheduling limitation assessed by Dr.

Nikkah could be accommodated so that plaintiff would not miss more than two days of work per

month. Because Dr. Nikkah’s assessment was based on plaintiff’s depression and anxiety, the

ALJ determined that lessening the impact of those impairments by allowing her to perform only

simple, routine, and repetitive tasks but not at a production rate pace; making only simple work-

related decisions; and only occasionally interacting with supervisors, coworkers, and the public

would accommodate her moderate scheduling limitation as well as her other mental health

limitations.




                                                  2
 Case 1:20-cv-01386-BMC Document 16 Filed 03/23/21 Page 3 of 5 PageID #: 713




       Plaintiff objects to this analysis on two grounds. First, she contends, it is procedurally

defective because the ALJ did not expressly state that she was accommodating plaintiff’s

moderate scheduling limitation in this manner. I agree that it would have been preferable for the

ALJ to expressly state that conclusion as I have stated it above. But I do not agree that it was

prejudicial. Dr. Nikkah opined that plaintiff’s psychiatric problems “d[id] not appear to be

significant enough to interfere with [plaintiff’s] ability to function on a daily basis,” and when

the ALJ set forth this opinion, she noted that it “corroborated that while [plaintiff] does have

reduced mental residual functional capacity, it does not prevent [plaintiff] from engaging in work

activities.” It is apparent that the ALJ implicitly made the connection that I describe above in

accommodating plaintiff’s scheduling limitation. That is sufficient for me to be able to review

the substance of the ALJ’s decision to place significant weight on Dr. Nikkah’s opinion.

       Plaintiff’s second, related objection to this analysis appears to be substantive. Plaintiff

seems to be contending that to hold as she did, the ALJ needed a medical opinion in the record

that plaintiff’s moderate scheduling limitation would be adequately accommodated by the

restrictions that the ALJ placed on plaintiff’s sedentary work. That might be true if the

restriction proposed by the ALJ was of a technical nature that could only be substantiated

through medical opinion evidence. But I do not see why a medical opinion was necessary to

confirm the ALJ’s logical conclusion.

       Again, the question before the ALJ was whether there was a reasonable way to limit

plaintiff’s work activities to accommodate her moderate scheduling limitation. What, if

anything, could be done for someone whose anxiety and depression had a moderate chance of

getting in the way of their work schedule? The obvious answer seems to be the one on which the

ALJ settled – to have plaintiff perform only simple, routine, and repetitive tasks at a pace less



                                                  3
 Case 1:20-cv-01386-BMC Document 16 Filed 03/23/21 Page 4 of 5 PageID #: 714




than a production rate; make only simple work-related decisions; and interact only occasionally

with supervisors, coworkers, and the public. The ALJ’s conclusion was a synthesis of the

medical opinion evidence and the vocational expert’s testimony about what plaintiff’s sedentary

job might allow. I do not see why a medical opinion was necessary to validate the ALJ’s logical

conclusion.

II.    Musculoskeletal Impairments

       Plaintiff’s objection to the ALJ’s work restrictions addressing her knee and ankle

impairments is similar to her substantive objection to the ALJ’s restrictions addressing her

anxiety and depression. She points to the ALJ’s observation that there are no medical opinions

providing a function-by-function assessment of plaintiff’s physical capabilities. According to

plaintiff, the ALJ had to have at least one. She relies on statements in cases that “an ALJ is not

qualified to assess a claimant’s RFC on the basis of bare medical findings, and as a result an

ALJ’s determination of RFC without a medical advisor’s assessment is not supported by

substantial evidence.” Dailey v. Astrue, No. 09-cv-99, 2010 WL 4703599, at *11 (W.D.N.Y.

Oct. 26, 2010) (quoting Deskin v. Comm’r of Soc. Sec., 605 F. Supp. 2d 908, 912 (N.D. Ohio

2008)), report and recommendation adopted, 2010 WL 4703591 (W.D.N.Y. Nov. 19, 2010).

       Broad statements of disability law, particularly from district courts, are of little use when

removed from their fact-specific context; indeed, there are so many social security disability

decisions that one can find a statement to support a myriad of propositions that seem to conflict

on their face. In Dailey, for example, the court addressed a lengthy history of drug addiction and

substance abuse. The court then stated, “Although I recognize where the medical evidence

shows relatively little physical impairment, an ALJ permissibly can render a common sense

judgment about functional capacity even without a physician’s assessment, this is not such a



                                                 4
 Case 1:20-cv-01386-BMC Document 16 Filed 03/23/21 Page 5 of 5 PageID #: 715




case.” 2010 WL 4703599, at *11 (quotation omitted). Similarly, Deskin involved a severe and

complicated combination of spinal impairments. See 605 F. Supp. 2d at 910. Thus, a failure to

present the factual context in which courts’ statements are made not only deprives them of their

utility in considering other cases – worse, if such broad statements are taken literally, they tend

to prolong the already lengthy claims resolution process by causing unnecessary remands and

rehearings.

       No doubt, if a court is grappling with the ability of a construction worker with a history

of myocardial infarction to do his past relevant work, some medical assessment of RFC is going

to be necessary. Here, in contrast, plaintiff’s musculoskeletal impairments are straightforward –

not to minimize them, as they are severe, but plaintiff has a bad knee and a bad ankle. It doesn’t

require a function-by-function assessment from a physician to conclude that the only possible job

is sedentary; that plaintiff needs to use a cane; that she should never do any climbing; and that

she should only occasionally have to stoop, crouch, or crawl.

       Plaintiff’s motion for judgment on the pleadings [11] is denied, and the Commissioner’s

motion for judgment on the pleadings [14] is granted.

SO ORDERED.                                   Digitally signed by Brian M.
                                              Cogan
                                              ______________________________________
                                                                 U.S.D.J.

Dated: Brooklyn, New York
       March 22, 2021




                                                  5
